DETAILED ACTION
The current office action is in response to the communication filed on 10/13/21.
Claims 1-20 are pending.
The Examiner recommends filing a written authorization for Internet communication in response to the present action. Doing so permits the USPTO to communicate with Applicant using Internet email to schedule interviews or discuss other aspects of the application.  Without a written authorization in place, the USPTO cannot respond to Internet correspondence received from Applicant. The preferred method of providing authorization is by filing form PTO/SB/439, available at: https://www.uspto.gov/patent/forms/forms. See MPEP § 502.03 for other methods of providing written authorization.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paper Submitted
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 10/13/21 are considered by the Examiner.

Claim Objections
Claims 4, 7, 11, 14 and 18 are objected to because of the following informalities:
The limitation “…one or more use devices…” in claim 4, line 3, should be “…one or more  user devices…” (emphasis added) in order to resolve the typographical/grammatical error in the limitation. Appropriate correction is required. Similar corrections are required in claim 11, line 4 and claim 18, line 4.
The limitation “…an indication of the change in a state of the chat session.” in claim 7, line 2, should be “…an indication of the change in [[a]] the state of the chat session.” (emphasis added) in order to resolve the lack of antecedent basis for the limitation. Appropriate correction is required. Similar corrections are required in claim 14, lines 2-3.
All dependent claims are objected to as having the same deficiencies as the claims they depend from.
Note: For examination purposes, the claims will be interpreted based on the claim language suggested by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,159,470. Although the claims at issue are not identical, they are not patentably distinct from each other because both the patent and the instant application disclose causing display of a user interface element comprising a subset of fields of a database record within a chat session, determining a change in a state of the chat session, determining an update to the value of the field of the subset of fields, generating a visual indication of the value of the field changing to the updated value of the field and causing display of the user interface element indicating the updated value of the field within the chat session. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. By this rationale, the claims of the instant application are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Andreev et al.” (US PGPUB 2016/0285799) (Hereinafter Andreev).
With respect to claim 1, Andreev teaches a method comprising:
causing, by a computing device (computer system 600; Fig. 6, [0069]-[0070]), display of a user interface element within a chat session, the user interface element comprising a subset of fields of a database record, wherein a field of the subset of fields comprises a value (while two or more users are exchanging messages as part of a real time communication session, the user interfaces 106 and 108 display periodically updated content delivered by services 160-1 to 160-5 in addition to the exchanged messages; Figs. 1-2, [0032], [0042], [0045]);
determining a change in a state of the chat session (a real-time conversation is launched between two or more users of an instant messaging application. Launching a real-time conversation between two or more users of an instant messaging service includes establishing and/or commencing a messaging session, such as an instant message session, between at least two users; Figs. 1-2, [0032], [0042], [0045], [0047]);
determining, based on the change in the state of the chat session, an update to the value of the field of the subset of fields (a user specifies that when he or she initiates a communication with one or more other users identified in a list (e.g. a “buddy” list) during the hours when shares of their employer's company are trading, a particular update capability for displaying the current share price is invoked; Figs. 1-2, [0030], [0032], [0042], [0045], [0047]);
generating, based on determining the update to the value of the field, a visual indication of the value of the field changing to the updated value of the field; and causing display of the user interface element within the chat session, wherein the user interface element indicates the updated value of the field (updates are stored in a time-indexed manner so that when a user scrolls backwards in time over a particular conversation, the automatically updated data presented via the applicable user interfaces as interfaces 106 and 108 reflects the data as presented contemporaneously with the instant message(s) being exchanged between the real time conversation participants; Figs. 1-2, [0029]-[0030], [0032], [0041]-[0042], [0045], [0047]).

With respect to claim 2, Andreev teaches the method of claim 1, wherein the change in the state of the chat session comprises a change from a deactivated state of the chat session to an activated state of the chat session (a real-time conversation is launched between two or more users of an instant messaging application. Launching a real-time conversation between two or more users of an instant messaging service includes establishing and/or commencing a messaging session, such as an instant message session, between at least two users; Figs. 1-2, [0032], [0042], [0045], [0047]).

With respect to claim 3, Andreev teaches the method of claim 2, wherein at least one of a change in the state of the chat session to the deactivated state or the change in the state of the chat session from the deactivated state to the activated state is based on a request from a user device associated with the chat session (a real-time conversation is launched between two or more users of an instant messaging application. Launching a real-time conversation between two or more users of an instant messaging service includes establishing and/or commencing a messaging session, such as an instant message session, between at least two users. A first user may send and/or receive (i.e., exchange) messages with one or more other uses to commence an instant messaging session via a user interface; Figs. 1-2, [0032], [0042], [0045], [0047]).

With respect to claim 4, Andreev teaches the method of claim 1, wherein the causing display of the user interface element indicating the updated value of the field comprises causing, based on a permission setting, the user interface element indicating the updated value of the field to display to one or more use devices associated with the chat session (while two or more users are exchanging messages as part of a real time communication session, the user interfaces 106 and 108 display periodically updated content delivered by services 160-1 to 160-5 in addition to the exchanged messages. A user database associates certain content updating functionality with one or more groups of users so that the updated content is presented to these users without a need for any of the users in the group to invoke the capability. Such an association is specified as a default preference in the user account profile of one of the users taking part in a communication session; Figs. 1-2, [0032], [0042], [0045], [0047]).

With respect to claim 5, Andreev teaches the method of claim 1, further comprising: determining a type of the database record; determining an icon corresponding to the type of the database record; and causing display of the icon with the subset of fields in the chat session (invoke an automatic update capability by the selection of one of a plurality of options in the form of a message object/sticker 504, 506, 508 corresponding to different genre; Figs. 1-2 and 5A-D, [0032], [0041]-[0042], [0045], [0047], [0057]-[0059]).

With respect to claim 6, Andreev teaches the method of claim 1, wherein the causing display of the user interface element comprising the subset of fields of the database record comprises causing the display of the user interface element comprising the subset of fields of the database record based on a request for the database record (a real-time conversation is launched between two or more users of an instant messaging application. Launching a real-time conversation between two or more users of an instant messaging service includes establishing and/or commencing a messaging session, such as an instant message session, between at least two users. A first user may send and/or receive (i.e., exchange) messages with one or more other uses to commence an instant messaging session via a user interface and a selection of content to be automatically updated is received as a request to invoke the updating capability by one of the users; Figs. 1-2, [0032], [0042], [0045], [0047], [0053]).

With respect to claim 7, Andreev teaches the method of claim 1, further comprising sending, to one or more user devices associated with the chat session, an indication of the change in a state of the chat session (a real-time conversation is launched between two or more users of an instant messaging application. Launching a real-time conversation between two or more users of an instant messaging service includes establishing and/or commencing a messaging session, such as an instant message session, between at least two users. A first user may send and/or receive (i.e., exchange) messages with one or more other uses to commence an instant messaging session via a user interface; Figs. 1-2, [0032], [0042], [0045], [0047], [0053]).

The limitations of claims 8-14 are rejected in the analysis of claims 1-7 respectively and these claims are rejected on that basis. Furthermore, Andreev discloses a system comprising a memory and a processor (Fig. 6, [0069]-[0071]) as recited in claim 8.

The limitations of claims 15-20 are rejected in the analysis of claims 1-6 respectively and these claims are rejected on that basis. Furthermore, Andreev discloses a non-transitory computer-readable medium having instructions stored thereon (Fig. 6, [0065]-[0066]-[0069]-[0071]) as recited in claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Nair et al. US 2009/0210459. Discloses synchronizing a database with a collaboration document.
Flunkert et al. US 2016/0127428. Discloses facilitating collaboration sessions between users to allow multiple users to concurrently access, write, add, modify, destroy or manipulate data records to a database.
Kuchoor. US 2015/0032686. Discloses sharing a document annotation and change between users engaged in an online chat conversation.
Welch, Jr.. US 2009/0070401. Discloses sharing updated data records in a communication session between client computers.
Madan et al. US 2009/0055483. Discloses synchronizing modification operations on a digital content by one or more modifying users within a collaboration window.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Primary Examiner, Art Unit 2447
August 16, 2022